                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STARBUCKS CORPORATION,

               Plaintiff,

v.                                                                 No. 2:17-cv-001223-GJF-KRS

ALAMO JAVA, LLC,

               Defendant.

        ORDER VACATING ORDER TO SHOW CAUSE, DIRECTING PARTIES
             TO SUBMIT CLOSING DOCUMENTS, AND VACATING
                      SETTLEMENT CONFERENCE

       THIS MATTER comes before the Court on Defendant’s response (Doc. 57) to the

Court’s order to show cause. (Doc. 56). Defendant explains that the parties have resolved the

case pending agreement to settlement documents and ask they be allowed until May 9, 2019 to

submit closing paperwork to the Court. Once the settlement is finalized, Defendant believes

Plaintiff’s motion to compel (Doc. 52) to which Defendant has not responded will be moot. In

the event the settlement is not completed in time, Defendant consents to the relief request in

Plaintiff’s motion to compel and requests that it be allowed to provide “good faith

supplementation” to its incomplete responses by May 13, 2019. Having reviewed Defendant’s

response, the Court concludes Defendant has adequately address the Court’s concerns and the

approach Defendant describes resolves the outstanding issues between the parties.

       IT IS, THEREFORE, ORDERED that the Court’s Order to Show Cause (Doc. 56) is

VACATED.

       IT IS FURTHER ORDERED that the parties submit closing documents to Judge

Fouratt on or before May 9, 2019. The parties shall also send a copy of the closing documents to

the undersigned’s proposed text email, sweazeaproposedtext@dnm.uscourts.gov.

                                                                                         Page 1 of 2
       IT IS FURTHER ORDERED that the Court will deny the Plaintiff’s motion to compel

(Doc. 52) as moot if the parties finalize their settlement and submit closing documents as

indicated above. Should the parties not finalize their settlement and submit closing documents as

indicated above, the Court will grant Plaintiff’s motion to compel (Doc. 52) as requested and

order Defendant to provide complete responses on or before May 13, 2019.

       IT IS FURTHER ORDERED that the settlement conference set for May 21, 2019 is

VACATED.



                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                                                        Page 2 of 2
